

116 HR 6526 IH: STEM Corps Act of 2020
U.S. House of Representatives
2020-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6526IN THE HOUSE OF REPRESENTATIVESApril 17, 2020Mr. Banks (for himself and Mr. Kim) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo establish a STEM corps to enhance the STEM and computer science workforce of the Department of Defense and the defense industry, and for other purposes.1.Short titleThis Act may be cited as the STEM Corps Act of 2020.2.STEM Corps programPart III of subtitle A of title 10, United States Code, is amended by adding at the end the following new chapter:113Science, Technology, Engineering, and Mathematics Corps2200n. STEM Corps program. 2200o. Administration of program. 2200p. Service obligation for STEM Corps participants. 2200q. Security clearance required. 2200r. Refund for failure to complete program. 2200s. Industry and institutional participation. 2200t. Definitions. 2200n.STEM Corps program(a)Program requiredThe Secretary of Defense shall carry out a program to be known as the STEM Corps to enhance the STEM and computer science workforce of the Department of Defense and the defense industry. Under the program, the Secretary shall provide financial assistance to qualified students who pursue a bachelor’s or graduate degree in a STEM or computer-science discipline in exchange for a commitment from such students to work in the Department of Defense for a defined period.(b)Application and entrance examinationTo be considered for participation in the STEM Corps, a qualified student shall—(1)submit to the Administrative Agency an application at such time, in such manner, and containing such information as the Secretary may require; and(2)achieve a passing score on the written exam developed and administered by the Administrative Agency in accordance with section 2200o(a)(2)(B).(c)Financial assistance(1)AmountThe amount of financial assistance provided to a qualified student under this section shall not exceed $40,000 for each academic year during which the student is enrolled in a STEM or computer science degree program at a qualified institution of higher education.(2)DurationA qualified student may receive financial assistance under this section for a maximum of two academic years.(3)Use of fundsFinancial assistance provided to a qualified student under this section may be used only to pay the student’s cost of attendance at a qualified institution of higher education.(d)Academic requirementsAs a condition of receiving financial assistance under this, a STEM Corps participant shall—(1)complete not less than 15 credit hours (or the equivalent) of postsecondary coursework in computer science;(2)maintain satisfactory progress toward completion of a bachelor’s or graduate degree in a STEM or computer-science discipline;(3)maintain a grade point average of not less than 3.0 on a scale of 4.0 (or the equivalent) while enrolled in such a degree program; and(4)meet such other academic requirements as the Administrative Agency determines to be appropriate.(e)Relationship to other programsThe Secretary of Defense shall coordinate the provision of financial assistance under the authorities provided in this chapter with the provision of financial assistance under the authorities provided in chapter 111 of this title (pertaining to support of science, mathematics, and engineering education), to maximize the benefits derived by the Department of Defense from the exercise of all such authorities.2200o.Administration of program(a)Administrative Agency(1)DesignationThe Secretary of Defense shall establish or designate an organization of the Department of Defense to serve as the organization within the Department with primary responsibility for administering the STEM Corps program (referred to in this chapter as the Administrative Agency).(2)DutiesSubject to the direction and control of the Secretary of Defense, the Administrative Agency shall—(A)select qualified students for participation in the STEM Corps;(B)develop and administer a written examination for applicants to the STEM Corps;(C)monitor STEM Corps participants to determine their continued eligibility for participation in the program;(D)facilitate the placement of STEM Corps participants in positions within the Department of Defense and with defense industry sponsors, as applicable;(E)solicit, receive, and manage contributions from defense-industry sponsors under section 2200s(a);(F)enter into memoranda of understanding with institutions of higher education under section 2200s(b); and(G)carry out such other activities relating to the STEM Corps as the Secretary of Defense determines to be appropriate.(b)Advisory panel(1)EstablishmentThe Secretary of Defense shall establish an advisory panel to provide advice and recommendations to the Administrative Agency on the matters described in subsection (a)(2).(2)MembersThe advisory panel shall be composed of the following members:(A)The Assistant Secretary of Defense for Manpower and Reserve Affairs, who shall serve as the chairperson of the panel.(B)One representative of the Department of Defense appointed by the Secretary of Defense.(C)One Member of the House of Representatives appointed by the Speaker of the House of Representatives.(D)One Member of the House of Representatives appointed by the minority leader of the House of Representatives.(E)One Senator appointed by the majority leader of the Senate.(F)One Senator appointed by the minority leader of the Senate.(3)TermsEach member specified in subparagraphs (B) through (F) of paragraph (2) shall be appointed for a term of two years.(4)MeetingsThe advisory panel shall meet at the call of the chairperson or a majority of its members not less frequently than once annually.(c)Limitation on availability of fundsOf the funds authorized to be appropriated or otherwise made available to carry out this chapter for a fiscal year, not more than $500,000 may be used to pay the costs of administering the STEM Corps, including any costs relating to the advisory panel established under subsection (b).2200p.Service obligation for STEM Corps participants(a)Service agreement for recipients of financial assistanceTo be eligible to receive financial assistance under section 2200n, a qualified student shall enter into a written agreement with the Secretary of Defense under which the student agrees—(1)to accept placement in an internship with a defense industry sponsor as described in subsection (b);(2)to accept and continue employment in the Department of Defense in a Department of Defense Laboratory as described in subsection (c); and(3)to accept any additional terms and conditions that the Secretary determines to be appropriate.(b)Internship with defense industry sponsor(1)In generalPursuant to the agreement under subsection (a)(1), each STEM Corps participant shall complete an internship with a defense industry sponsor before the student completes the second academic year of participation in the program.(2)Type of positionAs part of an internship under paragraph (1), a STEM Corps participant shall perform duties that require a security clearance and that directly support the Department of Defense.(3)PlacementThe Administrative Agency, in consultation with STEM Corps participants and defense industry sponsors, shall place each STEM Corps participant in an appropriate internship as required under paragraph (1).(c)Employment in Department of Defense(1)Service obligationPursuant to the agreement under subsection (a)(2), each STEM Corps participant shall accept and continue employment in a STEM or computer-science related position within the Department of Defense, which may include employment in a defense laboratory, for a period of not less than four years.(2)PlacementThe Administrative Agency shall consult with STEM Corps participants who are in the final year of a bachelor’s or graduate degree program to identify appropriate employment opportunities for such participants within the Department of Defense. To the extent practicable, the Administrative Agency shall consider the skills, training, experience, and preferences of a STEM Corps participant when assigning the participant to a position under paragraph (1).(3)Treatment of service in the armed forcesA STEM Corps participant may fulfill the service obligation under paragraph (1) through service in the armed forces.(4)Change of assignment(A)Request for change of assignmentAfter the conclusion of the first year of an assignment under paragraph (1), a STEM Corps participant may submit to the Administrative Agency a request to be reassigned to a different STEM or computer-science related position within the Department.(B)Consideration by Administrative AgencyAfter receiving a request for a reassignment under subparagraph (A), the Administrative Agency, in consultation with the hiring authorities of the offices concerned, shall—(i)determine whether such a reassignment would be appropriate; and(ii)based on such determination, approve or deny the request.(5)Rates of pay(A)In generalExcept as provided in subparagraph (B), during the period of obligated service described in paragraph (1), each STEM Corps participant shall be paid as follows:(i)First three years of serviceFor the first through third years of obligated service, each participant shall be paid at a rate of not less than the rate of basic pay for GS–6 of the General Schedule.(ii)Fourth year of serviceFor the fourth year of obligated service, each participant shall be paid at a rate equal to the rate of basic pay for GS–10 of the General Schedule.(B)ExceptionSubparagraph (A) shall not apply to a STEM Corps participant who fulfills the period of obligated service described in paragraph (1) through service as a member of the armed forces.(6)Inclusion of defense laboratoriesEmployment in a defense laboratory shall be treated as employment within the Department of Defense for purposes of this chapter without regard to whether the laboratory is operated by a contractor.(7)Waiver of veterans’ preferenceThe hiring authority of the Department of Defense organization concerned, may appoint, without regard to the provisions of subchapter I of chapter 33 of title 5, United States Code, other than sections 3303 and 3328 of such title, qualified participants to positions in the competitive service at the Department of Defense.(d)Employment with defense industry sponsor(1)In generalAt the discretion of the Administrative Agency, a STEM Corps participant may fulfill the fourth year of the service obligation under subsection (c)(1) through employment with a defense industry sponsor.(2)Rate of payThe Administrative Agency shall ensure that a STEM Corps participant employed by a defense industry sponsor under paragraph (1) receives pay at a rate that is not less than the equivalent of the rate of basic pay for GS–10 of the General Schedule.(e)Transition assistanceThe Administrative Agency shall provide advice and technical assistance to STEM Corps participants to assist the transition of such participants to long-term employment in the Department of Defense, other departments or agencies of the Federal Government, or the private-sector defense industry after the participant fulfills the service obligation under subsection (c)(1).2200q.Security clearance requiredAs a condition of participation in the STEM Corps each STEM Corps participant shall be required to—(1)apply for and obtain a security clearance before the conclusion of the first academic year for which the participant receives assistance under the program; and(2)maintain such security clearance until the conclusion of the participant’s period of obligated service under section 2200p(c)(1).2200r.Refund for failure to complete program(a)In generalA STEM Corps participant shall refund to the United States an appropriate amount, as determined by the Secretary, in the event that the participant does not—(1)complete the educational program for which financial assistance has been provided under section 2200n;(2)meet the academic requirements described in section 2200n(d);(3)complete the service obligation described in section 2200p(c); or(4)obtain and maintain a security clearance as required under section 2200q.(b)Treatment as debtAn obligation to reimburse the United States imposed under subsection (a) is for all purposes a debt owed to the United States.(c)WaiverThe Secretary of Defense may waive, in whole or in part, a refund required under subsection (a) if the Secretary determines that recovery would be against equity and good conscience or would be contrary to the best interests of the United States.2200s.Industry and institutional participation(a)Sponsorship agreements with defense contractors(1)Contribution agreementsThe Secretary of Defense, acting through the Administrative Agency, shall seek to enter into agreements with qualified defense contractors under which—(A)the contractor will contribute not less than $40,000 to the Administrative Agency, to be used to provide financial assistance to STEM Corps participants in accordance with section 2200n; and(B)in exchange for each contribution of $40,000 under paragraph (1) for a year—(i)the Administrative Agency will, to the extent practicable, place one STEM Corps participant in an internship with the contractor in accordance with section 2200p(b); and(ii)the contractor may be eligible to employ a STEM Corps participant in the final year of the participant’s service obligation in accordance with section 2200p(d).(2)Treatment of contributionsAny contribution of funds under subsection (a) shall be credited to the appropriation or account providing the funds to carry out this chapter. Any amount so credited shall be merged with amounts in the appropriation or account to which credited, and shall be available for the same purposes, and subject to the same conditions and limitations, as amounts in such appropriation or account.(b)Agreements with institutions of higher educationThe Secretary of Defense, acting through the Administrative Agency, shall seek to enter into agreements with institutions of higher education under which the institutions shall agree to such terms and conditions as are necessary to facilitate the participation of students of the institution in the STEM Corps.2200t.DefinitionsIn this chapter:(1)Cost of attendanceThe term cost of attendance has the meaning given that term in section 472 of the Higher Education Act of 1965 (20 U.S.C. 1087ll).(2)Defense industry partnerThe term defense industry partner means a qualified defense contractor that has an agreement in effect with the Secretary under section 2200s(a).(3)Defense laboratoryThe term defense laboratory means a laboratory operated by the Department of Defense or owned by the Department of Defense and operated by a contractor or a facility of a Defense Agency at which research and development activities are conducted.(4)Institution of higher educationThe term institution of higher education has the meaning given that term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).(5)STEM Corps participantThe term STEM Corps participant means an individual who—(A)has received, or is receiving, financial assistance under section 2200n; and(B)has not yet completed the service obligation described in section 2200p(c)(1).(6)Qualified defense contractorThe term qualified defense contractor, for any year, means an entity awarded a contract with the Department of Defense for that year for an amount in excess of $500,000.(7)Qualified institution of higher educationThe term qualified institution of higher education means an institution of higher education that—(A)provides an educational program in a STEM or computer-science field for which the institution awards a bachelor's or graduate degree; and(B)has an agreement in effect with the Secretary under section 2200s(b).(8)Qualified studentThe term qualified student means an individual who—(A)is a citizen of the United States;(B)is between the ages of 19 and 31 years old (inclusive), except that the Secretary may waive such age requirement on a case-by-case basis;(C)demonstrates an aptitude for technical subjects and a propensity for public service;(D)before the beginning of the first year of participation in the program, will have completed not less than 30 credit hours (or the equivalent) of coursework at an institution of higher education, which may include coursework completed at a junior or community college (as that term is defined in section 312(f) of the Higher Education Act of 1965 (20 U.S.C. 1058(f))); and(E)for the first year of participation in the program—(i)in the case of an undergraduate student, will be enrolled in the third year of a bachelor’s degree program in a STEM or computer-science discipline at a qualified institution of higher education; or(ii)in the case of a graduate student—(I)will be enrolled in graduate degree program in a STEM or computer-science discipline at a qualified institution of higher education; and(II)is expected to complete such graduate degree by the conclusion of the academic year following the first year of participation in the program.(9)STEMThe term STEM means science, technology, engineering, and mathematics..3.Authorization of appropriationsThere are authorized to be appropriated to carry out chapter 113 of title 10, United States Code, as added by section 2 of this Act, $5,000,000 for fiscal year 2021 and each fiscal year thereafter.